Opinion by
Tilson, J.
At the trial, on motion by the plaintiff, the record in a former case was admitted in evidence and another witness was called by the plaintiff, whose testimony was substantially the same as that of the previous witness except as to the period of time covered. This case is similar to Huber v. United States (6 Cust. Ct. 140, C. D. 448), in which there was an absence of proof that the material of which the merchandise was composed in chief value was not generally known as material for knitting, weaving, or sewing. It was found that in the case at bar this proof was also lacking. Following the cited decision the protest was overruled in all respects.